UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8387


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODRICKA JERMAINE GAMBRELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:08-cv-70109-GRA; 6:06-cr-01094-GRA-2)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodricka Jermaine Gambrell, Appellant Pro Se.            Maxwell B.
Cauthen, III, Assistant United States Attorney,          Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodricka      Jermaine          Gambrell       seeks        to    appeal         the

district court’s order denying relief on his 28 U.S.C. § 2255

(2006) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a     certificate      of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent    “a     substantial          showing      of    the    denial       of    a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies        this        standard       by     demonstrating             that

reasonable       jurists       would       find     that    any     assessment          of     the

constitutional         claims    by     the    district      court       is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Gambrell has

not made the requisite showing.                       Accordingly, while we grant

Gambrell’s       motion     to    amend       his     informal      brief,       we     deny      a

certificate       of    appealability           and     dismiss         the    appeal.            We

dispense      with     oral      argument         because     the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                               2